Exhibit 10.60

AGREEMENT OF AMENDMENT

Dated as of December 29, 2006

Reference is made to that certain Purchase and Sale Agreement dated as of
December 21, 2000 (as from time to time amended prior to the date hereof, the
“Purchase Agreement”) among Federated Investors Management Company (the
“Transferor”), Federated Securities Corp. (the “Distributor”), Federated Funding
1997-1, Inc. (the “Seller”), Federated Investors, Inc. (the “Parent”), Citibank,
N.A., as Purchaser, and Citicorp North America, Inc., as Program Agent.
Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Purchase Agreement.

The parties hereto agree that, effective as of the Amendment Effective Date, the
definition of the term “Termination Date” set forth in Appendix A to the
Purchase Agreement is hereby amended by replacing the date “December 31, 2006”
set forth therein with the date “February 28, 2007”.

As used herein, the term “Amendment Effective Date” means the later to occur of
the day on which the Program Agent shall have executed and delivered one or more
counterparts of this Agreement of Amendment and shall have received one or more
counterparts of this Agreement of Amendment executed by each of the other
parties hereto.

Each of the Seller, the Distributor, the Transferor and the Parent represents
and warrants that (i) this Agreement of Amendment has been duly authorized,
executed and delivered by it and each of its obligations hereunder constitute
its legal, valid and binding obligation enforceable against it in accordance
with its terms, and (ii) immediately after giving effect to this Agreement of
Amendment and the transactions contemplated hereunder, its representations and
warranties set forth in the Program Documents will be true and correct and no
Event of Termination has occurred, or will result therefrom.

This Agreement of Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.

THIS AGREEMENT OF AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

CITICORP NORTH AMERICA, INC.,     CITIBANK, N.A., as Program Agent     as
Purchaser By:  

/s/ Jean M. Diaz

    By:  

/s/ Jean M. Diaz

Name:   Jean M. Diaz     Name:   Jean M. Diaz Title:   Vice President     Title:
  Vice President FEDERATED INVESTORS MANAGEMENT, COMPANY     FEDERATED
SECURITIES CORP., as Transferor    
as Distributor, Principal Shareholder Servicer and Servicer By:  

/s/ Dennis McAuley III

    By:  

/s/ Denis McAuley III

Name:   Denis McAuley III     Name:   Denis McAuley III Title:   Sr. Vice
President     Title:   Treasurer FEDERATED FUNDING 1997-1, INC.,     FEDERATED
INVESTORS, INC., as Seller     as Parent By:  

/s/ Denis McAuley III

    By:  

/s/ Denis McAuley III

Name:   Denis McAuley III     Name:   Denis McAuley III Title:   Vice President
    Title:   Vice President